Brooke, C. J.
In this case plaintiff seeks to recover for one car load of wheat delivered by plaintiff to defendant carrier upon an order bill of lading consigned to the order of Botsford & Barrett, destination Pitts-field, Me., and one car load of beans likewise delivered to the defendant carrier, consigned to the order of Botsford & Barrett, destination Lynchburg, Va. The bill of lading controlling the movement of the car load of wheat was signed, “Botsford & Barrett, per F. M. G., Shipper, Lapeer Grain Co., Churchill.” The bill of lading covering the car load of beans was signed, “Botsford & Barrett, per C., Shipper, Lapeer Grain Co., Churchill.” Delivery was made by the final carrier upon a forged bill of. lading. The fraud was perpetrated by the same men who perpetrated the fraud discussed by this, court in the case of Nelson Grain Co. v. Railroad, 174 Mich. 80 (140 N. W. 486). A very similar situation was. considered in Turnbull v. Railroad Co., 183 Mich. 213 (150 N. W. 132), where the Nelson Case was distinguished. Plaintiff had judgment.
The only question involved in the case is whether' it falls within the reasoning of the Nelson Case or within that of the Turnbull Case. We are of opinion that a fair reading of the signatures of these bills of lading indicates that the Lapeer Grain Company, as well as Botsford & Barrett, were shippers, and that, as such shippers, their indorsement upon the bill of lading was necessary before the carrier was justified in making *378delivery. As. the- whole question involved has been recently fully covered in the two cases cited, a further discussion is not here necessary.
The decision in the Turnbull Case governs, and the judgment is affirmed.
Kuhn, Stone, Ostrander, Bird, Moore, and Steere, JJ., concurred.
The late Justice McAlvay, to whom this case was assigned, took no part in this decision.